Per Curiam.
This is an action by the State of Nebraska, Depart*626ment of Roads, against Art Kraft Signs, Inc., to enjoin the maintenance of an advertising sign which is visible from the main-traveled way of Interstate 80. It is alleged that the erection and maintenance of the sign violates Neb. Rev. Stat. § 39-1320.06 (Reissue 1978) and rules and regulations of the Department of Roads relating to the control of advertising in areas adjacent to the Interstate highway. Among the defenses alleged is that § 39-1320.06 is unconstitutional.
This case is controlled by our opinion in State v. Mayhew Products Corp., ante p. 300, 318 N.W.2d 280 (1982). Although additional issues are raised in this case not raised in Mayhew, we cannot, in the light of our holding in State v. Mayhew Products Corp., supra, reach those issues.
Affirmed.